sentence unless the amendment is made to correct a sentence that was
                  based on untrue assumptions or mistakes that worked to the defendant's
                  extreme detriment.    Campbell v. Eighth Judicial Dist. Court, 114 Nev.
                  410, 413, 957 P.2d 1141, 1142-43 (1998).
                              The district court conducted an evidentiary hearing on
                  Boatwright's motion to correct an illegal sentence. The district court
                  found, among other things, that the amended judgment was entered after
                  Boatwright began to serve his sentence, it substantially increased
                  Boatwright's sentence, and it was not made to correct a clerical error. The
                  district court further found that the judgment was ambiguous and the
                  amended information that it referenced was not determinative as to
                  whether Boatwright was convicted of sexual assault or sexual assault of a
                  child under 14 years of age. The district court concluded that the
                  amended judgment was void because it was entered by a court that lacked
                  jurisdiction and in violation of Boatwright's due process rights. The
                  district court factual findings are not clearly wrong and we conclude that
                  the district court did not abuse its discretion by granting the motion to
                  correct an illegal sentence. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                     J.
                                          Hardesty




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A cM1.0
                cc:   Hon. Janet J. Berry, District Judge
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Karla K. Butko
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A